Title: To Thomas Jefferson from Abner Nash, 2 February 1781
From: Nash, Abner
To: Jefferson, Thomas



Dear Sir
 Col. Longs Feby. 2d. 1781.

I have this Moment on my way to Newbern received your Excellencys favour of the 16th. and thank you for the intelligence communicated. I am extreamly glad your loss has been so inconsiderable from the Enemys late invasion at the same time it is greatly to be lamented that you had not previous notice of their approach. [I am now Sir to acquaint Yr. Excellency that I have just received an account of the arrival of a British Fleet in Cape Fear River. The Account says Eight large ships had got over the Bar and a Considerable Number in the Offing. This invasion will I fear distress us very greatly, our Men in the lower parts of the Country being by frequent drafts almost intirely exausted of Armes. This invasion in another respect affects us greatly because if we shall not be able to check them in a short time they no doubt will open a communication with the Highland Settlement about 100 miles up the Cape Fear River. These men are at heart all Enemies. In short Sir there remains no doubt but that the reduction of this State is the immediate object of the British and I fear we shall be exposed to very great distress before we get rid of them. The regulars in this department  are inconsiderable. They with the Western Militia I have no doubt will be able to repel any advances of Ld. Cornwallis, but how the poor unpractised and unarmed Militia of the lower parts without the aid of one regular will be able to restrain the progress of the Enemy lately arrived, I cant foresee.] It would be of the last importance and perhaps be the saving of this distressed state if Yr. Excellency could send to our Aid a few Hundred of your Mountain Heroes under their distinguished Commander Col. Campbell. I hope Yr. Excellency will take care of the Enemy at Portsmouth and not let them come into the N.E. part of our state by the way of the Great Bridge. I shall not fail to acquaint you from time to time of our situation and hope for a continuation of your Correspondence. Our assembly have now when it is almost too late, given me unlimited power. I could wish it were in more able hands but shall employ it for the public good to the best of my ability. With the highest esteem & respect I am Yr. Excellencys Most obt. & Hble servt.

A Nash


Excuse this scrawl writ in the utmost hurry.

